This is an action by the state to recover from the defendant the tax of one and one-half per cent of the gross revenue imposed by chapter 191, Laws of 1933, p. 869 (Rem. 1933 Sup., § 8326-1 [P.C. § 7068-31] et seq.), for the months of August to December, 1933. The cause was tried to the court without a jury, and resulted in findings from which the conclusion was drawn that the plaintiff, the state of Washington, was not entitled to recover. Judgment was entered dismissing the action, from which the plaintiff appeals. *Page 699 
This is a companion case to that of State v. Northern PacificR. Co., ante p. 33, 48 P.2d 931, just decided. The two cases were argued at the same time and involved the same questions. In this case, the amount which the appellant is entitled to recover appears in finding No. 4.
Upon the authority of the case above cited, the judgment will be reversed and the cause remanded, with directions to enter a judgment as herein indicated.